DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The claims filed 18 February 2021 has been entered:
Claim(s) 1-20 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding claims 1 and 10, the closest prior art of record EP 1 985 564 A2 to Bellucci discloses a system and method for folding and stacking fanfold material (device 1), comprising:
a rotatable member (“the device 2 rotates, moved by relevant motor means around its longitudinal axis 20” [0016]); and 
at least two head pieces (suction devices 23, 8 shown in Figs. 4A-4E [0021]) disposed on the rotatable member (Figs. 4A-4E), the at least two head pieces being circumferentially offset from one another on the rotatable member (e.g. top suction device on the left side is circumferentially offset from bottom suction device on the right side), the at least two head pieces comprising a first head piece and a second head piece (first and second head pieces thereof), the first head piece and the second head piece each having a first vacuum setting configured to engage a portion of a length of the fanfold material so as to rotate the fanfold material about the rotatable member to change a direction of movement of the fanfold material (“The means for holding the cardboard can advantageously be formed by suction devices 23, connected to relevant suction plants, so as to be independent for each face of the device 2. During the functioning of the device 2, the suction devices 23 are activated in order to maintain, when necessary, the cardboard adherent to the device 2”; Figs. 1-4E, [0021]). 
However, Bellucci fails to teach a second blower setting of the first and second head pieces. While US 5,029,828 A to Sato teaches the blower setting (Fig. 6 and col. 1 para. 3), this fails to remedy the final paragraph of claims 1 and 10, the circumferential offset of the second portion of the travel path of the first and second head pieces.
Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.

Furthermore, claim 1 of application 15/770,864 (U.S. Patent No. 10,954,096 B2, hereinafter “Parent Application”) was considered, but this did not result in Non-Statutory Double Patenting rejection of Subject Application. Specifically, Parent Application recites wherein “the second time period of the second portion of the travel path of the first head piece being longer or shorter than the second time period of the second portion of the travel path of the second head piece” whereas Subject Application recites wherein “the second portion of the travel path of the first head piece being circumferentially offset from the second portion of the travel path of the second head piece”. The difference in time periods of the travel paths do not necessarily result in the offset of the circumferences of the travel paths (i.e. distance traveled), and, as such, Parent Application claim 1 does not teach or make obvious all of the limitations of claim 1 of Subject Application.

The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731